              Case 1:20-cr-00135-JMF Document 432 Filed 06/14/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     20-CR-135-5 (JMF)
                                                                       :
JACOBB PADIN,                                                          :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        There is a proceeding in this matter scheduled for June 29, 2021. Counsel are directed to
confer and, within two business days of this Order, submit a joint letter indicating their views on (1)
whether the proceeding should be held in person or remotely; and (2) whether, if permitted under the
Constitution, the Federal Rules, and the CARES Act, the Defendant consents to a remote proceeding
and/or to waiving his/her appearance altogether.

        If the Defendant is detained, counsel should identify in their joint letter the facility in which the
Defendant is held and his or her USMS No.; if the Defendant is not detained, counsel should indicate
whether the Defendant would be capable of participating in a remote proceeding. Counsel is advised
that, for the foreseeable future, some facilities (including the Metropolitan Correctional Center
and the Metropolitan Detention Center) may require that any inmate appearing in court be
quarantined for 14 days upon returning from their appearance.

       After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding will be held in person or remotely. In case the proceeding needs to be rescheduled, counsel
should indicate in their joint letter dates and times during the week of the currently scheduled
proceeding that they would be available for a proceeding, whether in person or remote. In the event of
a remote proceeding, counsel should review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: June 14, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
